DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

The disclosure is objected to because of the following informalities: The specification is not broken into standard sections, including “Brief Summary” nor “Detailed Description” sections, and there is no “Background” provided in the disclosure.  
Appropriate correction is required.

Claim Objections / Status of Claims
Claim 15 is objected to because of the following informalities:  the status of claim 15 is unclear, it is treated as “Cancelled” however the claims listing only shows “Claims 1-14 and 16-19” as “Cancelled”.  Appropriate correction is required, and the claim must be shown as cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 20-37 “alkylen group” in claim 20 is not clearly defined by the specification, therefore the exact metes and bounds of this term is unclear, it appears that reciting “alkylene group” would overcome this rejection, or showing that PHOSITA knew the meaning of this term in the art.
Regarding claims 32-33, each recites “a temperature of the tackifier is” which is unclear because it does not specify where the tackifier is at the claimed temperature range, therefore being unspecific leads to clarity as to where the tackifier is at this temperature, reciting “when the tackifier is passing through the at least one evaporator” would overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-22 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (CN 102219883A, with references made to ESPACENET Machine Translation of CN102219883A Obtained March 23 2022).
With regard to claim 20, Hu teaches a method of making a thermosetting phenolic resin wherein the process comprises thin film evaporating the reacted thermosetting resin to remove volatile compound, the resin made by mixing p-tert-butylphenol, formaldehyde, alkali catalysts comprising sodium hydroxide yield p-tert-butylphenol formaldehyde resin which is used as tackifier (see abstract, [0036-0045], claims 1 and 7-8 – note that further compounds can be used in claims 1 and 7-8), therefore in the case of p-tert-butylphenol formaldehyde, the R1 being a linear alkylene group with 1 carbon atom, and the R2 being a branched, saturated aliphatic hydrocarbon group with 4 carbon atoms, anticipating claim 1.
Regarding claim 21, in Hu R1 is CH2 as set forth in the example of Hu above.
Regarding claim 22, in Hu R2 is a branched, saturated aliphatic hydrocarbon group with 4 carbon atoms as set forth in the example of Hu above.
Regarding claims 25-27, in Hu as set forth above the plasticizer is set forth as “optional” and therefore further limitations to the plasticizer of claims 25-27 are “optional”, and therefore Hu still anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (CN 102219883A, with references made to ESPACENET Machine Translation of CN102219883A Obtained March 23 2022) as applied above and further in combination with Miyazaki (US 2017/0121490).
With regard to claim 23, Hu teaches all limitations as set forth above, however does not teach the resin is obtainable by reacting acetylene with the p-tert-butylphenol.
Miyazaki teaches a process for making advantageous rubber compositions having improved wet grip performance, abrasion resistance and post-abrasion appearance (see abstract), Miyazaki teaches alkylphenols are reacted with acetylene to achieve the advantageous compound, including Koresin p-t-butylphenol acetylene resin having softening point well known (see [0113,0157]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the resin produced in Hu to be the advantageous, well-known for sale Koresin p-t-butylphenol acetylene resin, in the process of Hu to show rubber compositions having improved wet grip performance, abrasion resistance and post-abrasion appearance.
Claim 24 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (CN 102219883A, with references made to ESPACENET Machine Translation of CN102219883A Obtained March 23 2022) as applied above and further in combination with Schultz et al (US 2017/0298256).

Schultz teaches oligomeric quinoline compounds for tackifying pressure sensitive adhesives (see title, abstract), Schultz teaches the polymer is mixed to plasticizer and tackifiers known in the art to improve glass transition temperatures of polymers, thereby improving performance of the composition (see [0054-0059]) the weight may be up to about 50 ppw per 100 ppw of the polymer [0056].
Therefore it would have been obvious to modify the polymer produced by the process of Hu to improve tackifier and plasticizer qualities of the composition as suggested by Schultz to improve overall performance of the composition, and to experiment through routine experimentation of suggested weight amounds, up to 50 ppw per 100 ppw in a composition of up to 100% total combined plasticizer and resin as suggested by Schultz to obtain high performance adhesive composition.
With regard to claim 30, the combination of Hu and Schultz is silent to the glass transition temperature achieved, however Schultz teaches the glass transition is optimized via the composition by adding plasticizer (see Schultz [0055]), therefore it would have been obvious to one having ordinary skill in the art to measure and optimize glass transition in the combination as suggested by Schultz.
Claim 31, 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (CN 102219883A, with references made to ESPACENET Machine Translation of CN102219883A Obtained March 23 2022) as applied above and further in combination with Imoto et al (US 2014/0219893).
With regard to claim 31 and 34, Hu teaches all limitations as set forth above, however does not teach the thickness of the film in the evaporator, nor that the evaporator is a falling film evaporator.
Imoto teaches a process for producing high purity cyclohexane via distillation to remove polymer (see title, abstract, [0072]), Imoto teaches the evaporator is a falling thin film evaporator 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to evaporate the polymerized composition in Hu in a falling film evaporator including measuring and optimizing the film thickness as taught by Imoto motivated to optimize evaporation rates as suggested by Imoto via setting film thickness.
With regard to claim 37, Hu combined with Imoto fails to teach the residence time in the evaporator, however the skilled artisan would be motivated to control this along with film thickness as taught by Imoto above, as the skilled artisan is motivated to optimize evaporation rate as taught by Imoto (see [0054]), of which residence would be a known variable affecting this rate.
Claim 32-33 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (CN 102219883A, with references made to ESPACENET Machine Translation of CN102219883A Obtained March 23 2022) as applied above and further in combination with Stepanski et al (US 2016/0024043).
With regard to claims 32-33, Hu teaches all limitations as set forth above, however does not teach wherein the temperature of the tackifier is 150deg C or 190-220 deg C.
Stepanski teaches a process for purification of a cyclic ester compound of R formula from 1 to 6 carbon atoms (see title, abstract), Stepanski teaches wherein the process is associated with polymerization reaction [0017-0019] and separation is carried out for at temperature from 80-200 deg C in first distillation, and first evaporation unit 5 stages, and finally followed by second evaporation unit stage 14 to separate out the more volatile compounds from the desired (see Figs 1-2, [0022-0027]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further improve upon the thin film evaporation of the process of Hu in view of Stepanski to utilize temperatures to achieve separation of compounds associated with polymerization including from 80-200 deg C as taught by Stepanski motivated to optimize the 
With regard to claims 35-36, Hu teaches all limitations as set forth above, however does not teach wherein the evaporation is multi-stage evaporation, or where the evaporation is a first stage followed by sending liquid to the second stage.
Stepanski teaches a process for purification of a cyclic ester compound of R formula from 1 to 6 carbon atoms (see title, abstract), Stepanski teaches wherein the process is associated with polymerization reaction [0017-0019] and separation is carried out for at temperature from 80-200 deg C in first distillation, and first evaporation unit 5 stage, and finally followed by second evaporation unit stage 14 receiving liquid 7 from first stage 5 to separate out the more volatile compounds from the desired (see Figs 1-2, [0022-0027]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further improve upon the thin film evaporation of the process of Hu in view of Stepanski to utilize plural stages as taught by Stepanski motivated to optimize evaporation of non desired components in two subsequent stages, while avoiding degradation of the compounds in Hu, and wherein the unevaporated portion must be molten, or liquid, for the composition to flow from first to second stage, as shown in Stepanksi.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lawson (US 2020/0231718) teaches removed solvent from polymer solution via evaporation. Westerhaus et a (US 2020/0255654) teaches tackifier rubber compositions. Bickel et al (US 3,514,417) teaches rubber tackifier compositions. Krawicz et al (US 2021/0139686) teaches methylol resins via film evaporation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772